Order                                                                     Michigan Supreme Court
                                                                                Lansing, Michigan

  July 10, 2020                                                                 Bridget M. McCormack,
                                                                                              Chief Justice

  160048                                                                             David F. Viviano,
                                                                                     Chief Justice Pro Tem

                                                                                   Stephen J. Markman
                                                                                        Brian K. Zahra
  PEOPLE OF THE STATE OF MICHIGAN,                                                Richard H. Bernstein
            Plaintiff-Appellee,                                                   Elizabeth T. Clement
                                                                                  Megan K. Cavanagh,
                                                                                                   Justices
  v                                                     SC: 160048
                                                        COA: 341463
                                                        Berrien CC: 2017-015171-FH
  RYAN MATTHEW KRESTEL,
          Defendant-Appellant.

  _________________________________________/

          On order of the Court, the application for leave to appeal the June 11, 2019
  judgment of the Court of Appeals is considered and, pursuant to MCR 7.305(H)(1), in
  lieu of granting leave to appeal, we VACATE that part of the Court of Appeals judgment
  that affirmed the assessment of a financial sanction against the defendant’s counsel, and
  VACATE the $500 assessment. We REMAND this case to the Berrien Circuit Court to
  reconsider the assessment, taking into consideration the wide latitude given to the
  judgment of criminal defense counsel when applying MCR 2.114(D)(2) (repealed) and a
  criminal defendant’s right to present a defense. See In re John R. Minock, 441 Mich 881
  (1992); People v Hayes, 421 Mich 271, 278 (1984). In all other respects, leave to appeal
  is DENIED, because we are not persuaded that the remaining questions presented should
  be reviewed by this Court.

        We do not retain jurisdiction.

        ZAHRA, J. (dissenting).

        I respectfully dissent from the majority’s decision to vacate the portion of the
  Court of Appeals’ judgment affirming the assessment of financial sanctions against
  defense counsel and to remand the case to the trial court for reconsideration of the
  assessment.

        In this case, defendant filed a motion—with counsel’s assistance—seeking
  dismissal of criminal charges against him on the basis of immunity under § 4 of the
  Michigan Medical Marihuana Act (MMMA), MCL 333.26421 et seq., and the
                                                                                          2

affirmative defense established under § 8 of the act.1 The trial court denied the motion,
but also imposed a $500 sanction against defense counsel for failing to make a reasonable
inquiry into defendant’s residency before making a good-faith argument relating to § 4
and § 8 of the MMMA, in violation of MCR 2.114(D).2 The Court of Appeals affirmed
the denial of defendant’s motion and the imposition of the financial sanction.3

       Now, however, providing little in the way of guidance to the trial court as to why
it may have erred in its judgment, this Court remands the instant matter to that court so
that the $500 assessment can be reexamined, “taking into consideration the wide latitude
given to the judgment of criminal defense counsel when applying MCR 2.114(D)(2) and
a criminal defendant’s right to present a defense.” In support of its decision, the majority
cites two cases: (1) this Court’s 1992 order in In re Minock,4 and (2) this Court’s 1984
opinion in People v Hayes.5 But neither decision sheds a great deal of light on any
potential error by the trial court. The cited order in Minock merely states that the motion
to suppress at issue in that case “was not obviously frivolous.”6 No reasoning whatsoever
was provided as to how the Court arrived at that conclusion, and were it not for an
accompanying statement from Justice BOYLE and Justice RILEY, it would be unclear
whether MCR 2.114(D)(2) was implicated in that case at all.7 And in Hayes, although
the Court acknowledged the right to present a defense under the Michigan and United
States Constitutions, we were concerned there with the constitutionality of a statute
barring the invocation of an insanity defense as a “sanction” for a criminal defendant’s
failure to cooperate with psychiatric examinations, not the interplay between the
constitutional right to present a defense and the financial sanction imposed under MCR
2.114(D)(2).8 Indeed, the citation of Hayes is particularly inapt as applied to this case
because, in vacating the trial court’s $500 assessment, the majority cites a case in which
the Court ultimately held that the right to present a defense did not render the


1
    See MCL 333.26424; MCL 333.26428.
2
  MCR 2.114 was repealed effective September 1, 2018, more than a year after the trial
court denied defendant’s motion and subsequently denied reconsideration. Nevertheless,
the provisions of the former rule applicable to those who sign frivolous motions have
been reincorporated into the Michigan Court Rules under MCR 1.109(E)(6).
3
 People v Krestel, unpublished per curiam opinion of the Court of Appeals, issued June
11, 2019 (Docket No. 341463), pp 11-13.
4
    In re Minock, 441 Mich 881 (1992).
5
    People v Hayes, 421 Mich 271 (1984).
6
    Minock, 441 Mich 881.
7
    Id. (BOYLE and RILEY, JJ., concurring in part and dissenting in part).
8
    See Hayes, 421 Mich at 278-279.
                                                                                                                  3

statutory “sanction” at issue unconstitutional.9

        I am cognizant of attorneys’ responsibility to zealously advocate on behalf of their
clients and that—as the trial court acknowledged in addressing defendant’s motion for
         10

reconsideration—“a party must receive some type of reasonable notice and an
opportunity to be heard before the imposition of sanctions under MCR 2.114.” 11 And
while I agree with the majority’s assertion that defense counsel should be given “wide
latitude” when considering the propriety of sanctions under MCR 2.114(D)(2), I note that
a trial court’s decision to impose sanctions is reviewed for an abuse of discretion.12 This
occurs only when a trial court’s decision results in an outcome that falls outside the range
of principled outcomes.13 It is not always an easy hurdle to clear for criminal defendants,
and because the lower courts have, in my view, adequately outlined the reasons favoring
the imposition of the sanction, I am not persuaded that further action in the trial court is
necessary. The majority’s nearly bare citations of Minock and Hayes do not convince me
otherwise.

         For these reasons, I would deny defendant’s application for leave to appeal.




9
    Id. at 278-283.
10
     See People v Mitchell, 454 Mich 145, 170 (1997).
11
     Vittiglio v Vittiglio, 297 Mich App 391, 405 (2012).
12
     See Casey v Auto Owners Ins Co, 273 Mich App 388, 404 (2006).
13
     Id., citing Woodard v Custer, 476 Mich 545, 557 (2006).



                            I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                            July 10, 2020
          t0707
                                                                                Clerk